
	

115 SRES 393 ATS: Making minority party appointments for the 115th Congress.
U.S. Senate
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 393
		IN THE SENATE OF THE UNITED STATES
		
			February 6, 2018
			Mr. Schumer submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Making minority party appointments for the 115th Congress.
	
	
 That the following be the minority membership on the following committees for the remainder of the 115th Congress, or until their successors are appointed:
			Committee on Foreign
 Relations:Mr. Menendez, Mr. Cardin, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Murphy, Mr. Kaine, Mr. Markey, Mr. Merkley, Mr. Booker
			Committee on Small Business and
 Entrepreneurship:Mr. Cardin, Ms. Cantwell, Mrs. Shaheen, Ms. Heitkamp, Mr. Markey, Mr. Booker, Mr. Coons, Ms. Hirono, Ms. Duckworth
			
